10/12/2022


     IN THE SUPREME COURT OF THE STATE OF MONTANA                        Case Number: DA 21-0372



                             No. DA 21-0372

STATE OF MONTANA,

           Plaintiff and Appellee,
     v.

BRYCE CALEB HAMERNICK,

           Defendant and Appellant.


                                ORDER


     Upon consideration of Appellant’s motion for extension of time,

and good cause appearing,

     IT IS HEREBY ORDERED that Appellant is granted an extension

of time to and including November 21, 2022, within which to prepare,

file, and serve Appellant’s opening brief on appeal.




                                                              Electronically signed by:
                                                                    Mike McGrath
                                                       Chief Justice, Montana Supreme Court
                                                                  October 12 2022